Citation Nr: 0609971	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation on account of 
a need for regular aid and attendance.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance 
with special adaptive equipment, or for special adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954, with service in the Republic of Korea.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 2002 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

On January 18, 2006, the veteran testified at an electronic 
(video conference) hearing before the undersigned Veterans 
Law Judge.  A transcript of that hearing is of record. 

FINDINGS OF FACT

1.  The veteran is not in need of the regular aid and 
attendance of another person due to service-connected 
disability resulting from residuals of frostbite of his lower 
extremities or from service-connected psychiatric disability.

2.  During the pendency of this appeal, the veteran has not 
been entitled to service-connected compensation for permanent 
and total disability due to the loss or loss of use of one or 
both lower extremities.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly 
compensation on account of a need for regular aid and 
attendance are not met.  38 U.S.C.A. §§ 1114(l), 5107 (West 
2002); 38 C.F.R. §§ 3.350(b)(3), 3.352(a) (2005).

2.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring an automobile or 
other conveyance with special adaptive equipment, or for 
special adaptive equipment only, are not met.  38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in June 2003 and in December 2004 by the RO 
satisfied the statutory and regulatory duty to notify 
provisions.  The records of the veteran's VA medical 
treatment during the appeal period and the report of a VA 
examination to evaluate the nature and severity of his 
service-connected residuals of frostbite of the feet are 
contained in his claims file, and there is no indication in 
the record that additional evidence material to the issues 
decided herein which is not part of the veteran's claims file 
is available.  In this regard, the Board notes that in a 
statement received in April 2002 the veteran stated that he 
intended to submit a statement by a physician in support of 
his appeal, but he did not do so prior to or subsequent to 
the certification of his appeal to the Board by the RO.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  The timing of the notices provided to the veteran in 
June 2003 and in December 2004 by the RO did not in any way 
affect the essential fairness of the adjudication of the 
veteran's claims on appeal and was not prejudicial to him.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005).

Special monthly compensation based on the need for the 
regular aid and attendance of another person is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b)(3) (2005).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
38 C.F.R. § 3.352(a) (2005).

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran has service-connected loss or permanent 
loss of use of one or both feet, one or both hands, or, a 
permanent impairment of vision bilaterally.  38 U.S.C.A. §§ 
3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2005).  For 
adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
required.  38 C.F.R. § 3.808(b)(iv) (2005).  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  
38 C.F.R. § 3.350(a)(2) (2005).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

In this case, the veteran's service-connected disabilities 
are: residuals of frostbite of the right lower extremity, 
currently evaluated as 30 percent disabling; residuals of 
frostbite of the left lower extremity, currently evaluated as 
30 percent disabling; and the acquired psychiatric disability 
of post-traumatic stress disorder (PTSD), currently evaluated 
as 50 percent disabling.  The veteran's current combined 
evaluation for disability compensation is 80 percent, and he 
is in receipt of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) from July 9, 1998.

The veteran's non-service-connected disabilities include: 
ankylosing spondylitis affecting the spinal column and 
peripheral joints; residuals of a total arthroplasty of the 
right hip; residuals of post-operative arthroplasty of the 
right knee; hearing loss in the right ear; and hearing loss 
in the left ear.

The evidence of record which the Board reviewed in this case 
included: the report of an evaluation of the veteran's spine 
and lower extremities in July 1998 by a VA chief of 
rheumatology; the veteran's VA medical treatment records 
during the appeal period; the report of a VA cold injury 
protocol examination conducted by a VA physician in October 
2001; the report of an assessment of the veteran by a VA 
social worker in November 2003 for a home health aide 
program; and written statements and hearing testimony of the 
veteran and his wife.

With regard to the issue of the veteran's entitlement to 
special monthly compensation on account of a need for regular 
aid and attendance, in their written statements and hearing 
testimony, the veteran and his wife described his difficulty 
in performing activities of daily living and the assistance 
which the veteran's wife provides to him.  However, even if 
the Board were to assume, without deciding, that the veteran 
is in fact in need of the regular aid and attendance of 
another person under the provisions of 38 U.S.C.A. § 1114(l); 
38 C.F.R. §§ 3.350(b)(3), 3.352(a) 
[a question on which no physician has made a finding or 
stated a medical opinion], nevertheless, the only probative 
evidence on the question of whether an individual has a need 
for regular aid and attendance due to one or more service-
connected disabilities (as opposed to being due to some other 
cause or causes) would be competent medical evidence, and 
there is no competent medical evidence of record in this case 
showing that any need for regular aid and attendance which 
the veteran may have is a result of his service-connected 
residuals of frostbite of the lower extremities or is a 
result of his service-connected psychiatric disability or of 
a combination of those service-connected disabilities.  See 
38 C.F.R. § 3.159(a)(1) (2005).  

As lay persons, the veteran and his wife are not qualified to 
provide a medical opinion on the question of whether the 
veteran has a need for regular aid and attendance due to one 
or more of his service-connected disabilities, and so their 
stated belief that the veteran should be entitled to the 
benefit of special monthly compensation on account of a need 
for regular aid and attendance, while doubtless sincere, is 
lacking in probative value and may not form the basis for an 
allowance of that benefit.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

As there is no credible or competent evidence in support of 
the veteran's claim for special monthly compensation on 
account of a need for regular aid and attendance, the Board 
must conclude that the preponderance of the evidence of 
record is against the claim, and so entitlement to special 
monthly compensation on account of a need for regular aid and 
attendance is not established.  See 38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. §§ 3.350(b)(3), 3.352(a) (2005).

With regard to the issue of entitlement to a certificate of 
eligibility for assistance in acquiring an automobile or 
other conveyance with special adaptive equipment, or for 
special adaptive equipment only, the competent medical 
evidence of record, including the report of an evaluation of 
the veteran's spine and lower extremities in July 1998 by a 
VA chief of rheumatology and the report of a VA cold injury 
protocol examination in October 2001, do not show service-
connected loss or loss of use of one or both feet or loss or 
loss of use of one or both hands or service-connected 
ankylosis of one or both knees or of one or both hips.  
Indeed, although the veteran has stated that he has 
significant difficulty with ambulation, he has not alleged 
that he has suffered loss of use of one or both feet.  The 
preponderance of the evidence of record is thus against the 
veteran's claim for a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance 
with special adaptive equipment, or for special adaptive 
equipment only, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. §§ 3901, 3902 (West 2002); 
38 C.F.R. § 3.808 (2005).
 
As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to special monthly compensation on account of a 
need for regular aid and attendance is denied.

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special 
adaptive equipment, or for special adaptive equipment only, 
is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


